 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    MONICO J. QUIROGA, III,                    Case No. 1:17-cv-00859-DAD-SKO (PC)
10                       Plaintiff,              FINDINGS AND RECOMMENDATIONS
                                                 TO DISMISS AS FRIVOLOUS AND FOR
11           v.                                  FAILURE TO OBEY A COURT ORDER
12    DONNY YOUNGBLOOD, et al.,                  (Docs. 14, 21)
13                       Defendants.             TWENTY-ONE (21) DAY DEADLINE
14

15
            Plaintiff, Monico J. Quiroga, III, is a state prisoner proceeding pro se in this civil action
16
     which he filed on June 28, 2017. That same day, Plaintiff filed an application to proceed in forma
17
     pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2.) On September 29, 2017, Plaintiff’s application
18
     to proceed in forma pauperis was denied and he was ordered to pay the $400 filing fee in full
19
     within twenty-one days. (Doc. 14.) More than the time allowed has passed without Plaintiff
20
     having paid the filing fee. Instead, Plaintiff appealed the order denying his in forma pauperis
21
     application. (Doc. 15.)
22
            On December 3, 2018, the Ninth Circuit affirmed this Court’s decision, finding the denial
23
     of in forma pauperis status proper because Plaintiff’s Complaint in this action “is obviously
24
     frivolous.” (Doc. 21.) As noted by the Ninth Circuit, a complaint “that is obviously frivolous
25
     does not confer federal subject matter jurisdiction, and may be dismissed sua sponte before
26
     service of process.” Franklin v. Murphy, 745 F.2d 1221, 1227 n.6 (9th Cir. 1984) (citation and
27
     internal quotation marks omitted).
28

                                                       1
 1
              A civil action may not proceed absent the submission of either the filing fee or an
 2
     approved application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. Plaintiff’s
 3
     application to proceed in forma pauperis was denied since he had more than three strikes against
 4
     him and he did not meet the imminent danger of serious physical exception under 28 U.S.C. §
 5
     1915(g) at the time this action was filed. (Docs. 12, 14.) Here, despite having been given time to
 6
     pay the filing fee, Plaintiff has failed to do so.
 7
              Based on Plaintiff’s ineligibility to proceed in forma pauperis, his failure to comply with
 8
     the Court’s order to pay the filing fee in full, and the finding by the Ninth Circuit that this action
 9
     is “obviously frivolous,” dismissal of this action is appropriate. In re Phenylpropanolamine
10
     (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006); Local Rule 110.
11
              Accordingly, it is HEREBY RECOMMENDED that this action be DISMISSED
12
     because it is frivolous and Plaintiff has failed to pay a filing fee.
13            These Findings and Recommendations will be submitted to the United States District
14   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
15   twenty-one (21) days after being served with these Findings and Recommendations, Plaintiff
16   may file written objections with the Court. The document should be captioned “Objections to
17   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
18   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
19   Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th
20   Cir. 1991)).
21

22   IT IS SO ORDERED.

23   Dated:     December 6, 2018                                     /s/   Sheila K. Oberto             .
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                          2
